      Case 4:19-cv-00127-MW-CAS Document 81 Filed 02/21/20 Page 1 of 9



                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

GEORGE HORN,

      Plaintiff,

v.                                             CASE NO.: 4:19-cv-127-MW/CAS

MARK S. INCH, as Secretary
of the Florida Department
of Corrections, et al.,

     Defendants.
_________________________/

PLAINTIFF’S RESPONSE TO DEFENDANT INCH’S OPPOSED MOTION
              FOR SECOND EXTENSION OF TIME

      Plaintiff, George Horn, by and through undersigned counsel, hereby files this

Response to Defendant Inch’s Opposed Motion for Second Extension of Time to

Respond to Plaintiff’s Motion for Partial Summary Judgment (“Second Motion”).

ECF No. 80. This Court should deny Defendant Inch’s request for an extension for

the following reasons: (1) Inch did not confer in good faith as to the basis for his

Second Motion, (2) Inch has not demonstrated good cause for the additional

extension, and (3) Inch is really seeking seeking a continuance under Fed. R. Civ. P.

56(d), however, his Second Motion wholly fails to justify why such relief should be

granted. For these reasons, and regardless of how it is styled, Defendant Inch’s

Second Motion must be denied.
      Case 4:19-cv-00127-MW-CAS Document 81 Filed 02/21/20 Page 2 of 9



                                     Background

      Plaintiff filed his Motion for Partial Summary Judgment (“MSJ”) on January

25, 2020. ECF No. 74. Thereafter, Defendant Inch moved for an extension of time

to respond to Plaintiff’s MSJ, citing his counsel’s current case load and desire to

have the benefit of taking Plaintiff’s deposition prior to filing a response as the basis

for the extension. ECF No. 78 (“First Motion”). In doing so, Inch specifically

requested until February 24, 2020, to respond to Plaintiff’s MSJ. Plaintiff did not

oppose the First Motion, which the Court granted. ECF No. 79.

      Plaintiff’s deposition was taken on February 13, 2020. Despite positing to this

Court that he “would like the benefit of taking the Plaintiff’s deposition prior to

responding to Plaintiff’s Motion for Partial Summary Judgment” in his First Motion,

Inch failed to expedite Plaintiff’s deposition transcript. Further, despite knowing

since at least February 10, 2020, when he filed his First Motion, that he wanted to

use Plaintiff’s deposition in response to Plaintiff’s MSJ, counsel for Inch nonetheless

waited until a week after Plaintiff’s deposition to confer on the present motion. The

only basis communicated to the undersigned counsel for why Inch is seeking another

extension was because he believe he needed the benefit of Plaintiff’s deposition

transcript to file a response to Plaintiff’s MSJ. See Conferral Email, attached as

Exhibit 1. No other basis was provided. Without a follow-up email or phone call,




                                         –2–
       Case 4:19-cv-00127-MW-CAS Document 81 Filed 02/21/20 Page 3 of 9



which is highly favored in this District, Inch filed his Second Motion. Based on

Inch’s Second Motion, counsel for Inch failed to confer in good faith.1

I.     Inch Failed to Confer in Good Faith

       First, Defendant Inch, through its counsel, failed to confer in good faith prior

to the filing of his Motion. Inch justifies his need for an extension on the grounds

that (a) a response cannot be evaluated and prepared in time due to his counsel’s

current workload, (b) he cannot formulate a response without Plaintiff’s deposition

transcript, and (c) he cannot formulate a response without Plaintiff’s expert’s

deposition. Only one of these reasons were communicated to the undersigned

counsel during the conferral process. See Exhibit 1 (citing Plaintiff’s deposition as

the only basis for the requested extension). This was the same reason stated in Inch’s

First Motion. In follows that the deadline requested in First Motion was chosen based

on Plaintiff’s deposition and the time it would take to receive that transcript.

       In other words, Inch’s additional reasons for its Second Motion—i.e., counsel

for Inch’s workload constraints and desire to depose Plaintiff’s expert prior to

responding to Plaintiff’s MSJ—were never once communicated or disclosed to the



1
  Counsel for Inch sent an email to undersigned counsel requesting the extension solely based on
the need for the transcript for Plaintiff’s deposition. Counsel for Inch did not identify any other
basis as to why he needed an extension, presumably because no other need for an extension
legitimately existed at that time. Had counsel for Inch provided the other reasons for his motion
during the conferral, the undersigned would have at least had the opportunity to consider them as
part of the conferral. However, the first time these reasons were disclosed to Plaintiff’s counsel
was when Inch filed his Second Motion.

                                              –3–
      Case 4:19-cv-00127-MW-CAS Document 81 Filed 02/21/20 Page 4 of 9



undersigned counsel during the conferral process as a basis for Inch’s Second

Motion.2 Yet, Inch is trying to reduce Plaintiff’s objection to the conferral as

contrived, but that is not so. Plaintiff’s objection was only based on the information

provided to him at the time—i.e., Inch’s perceived need for Plaintiff’s deposition

transcript. Nonetheless, counsel for Inch failed to provide the additional reasons for

the additional extension prior to filing the Second Motion. Even worse, if Inch was

to receive the relief requested, it would likely result in Inch’s response to Plaintiff’s

summary judgment motion being due after Plaintiff’s response to Inch’s anticipated

motion for summary judgment was is patently unfair in light of Plaintiff’s diligence

of filing his motion for summary judgment well in advance of the summary

judgment deadline.

       Inch’s Motion suggests that he conferred on all of the reasons set forth in his

Motion. However, it is clear that he omitted many of the grounds for an extension in

his email that he included in his Motion. See Exhibit 1. This is just another reason

why a telephonic conferral is strongly recommended in this District.

II.   Inch’s Second Motion Lacks Good Cause

      Second, Inch has failed to demonstrate good cause to extend the deadline for

responding to Plaintiff’s MSJ. Inch avers that an additional extension is justified


2
  Thus depriving Plaintiff’s counsel of the opportunity to consider such reasons during the
conferral. Again, the only reason offered by Inch’s counsel was that he wanted Plaintiff’s
deposition transcript before filing his response to Plaintiff’s MSJ.

                                          –4–
         Case 4:19-cv-00127-MW-CAS Document 81 Filed 02/21/20 Page 5 of 9



because Plaintiff’s deposition transcript is essential to formulating a complete

response to Plaintiff’s MSJ and that he will be prejudiced if he were required to file

a response prior to deposing Plaintiff’s expert. It is clear Inch’s real reason for the

extension is to delay this litigation.3

          Plaintiff’s deposition was the reason Inch provided to Plaintiff and this Court

in support of his First Motion for additional time to respond to Plaintiff’s MSJ. See

ECF No. 78. Inch specifically calculated that an extension until February 24, 2020,

would provide him sufficient time to receive Plaintiff’s deposition transcript and

respond to Plaintiff’s MSJ. Indeed, Inch went into Plaintiff’s deposition knowing—

or more accurately, hoping—that Plaintiff would provide information useful to his

response to Plaintiff’s MSJ, which seeks partial summary judgment on the element

of Inch/FDC’s deliberate indifference toward Plaintiff in connection with Plaintiff’s

claims under the ADA and RA. Further, Plaintiff’s MSJ is narrowed solely to the

portion of his claims relating to HCV. Even assuming Plaintiff’s deposition revealed

something useful to Inch, which it did not for purposes of responding to Plaintiff’s

MSJ, Inch nonetheless apparently chose not to expedite the transcript of Plaintiff’s

deposition, despite knowing that his response is due February 24 by his own request

to this Court on February 10, 2020.




3
    A tactic Inch has already tried several times in this case.

                                                  –5–
       Case 4:19-cv-00127-MW-CAS Document 81 Filed 02/21/20 Page 6 of 9



       Moreover, Inch waited a week before reaching out to the undersigned counsel

for an extension explaining that he would not be receiving Plaintiff’s deposition

transcript prior to when his response is due. Stated differently, Inch waited until five

days before his response was due to confer on an additional extension, despite

knowing that he would not receive Plaintiff’s deposition transcript prior to the due

date for his response. There is seemingly4 no excuse for Inch’s counsel’s lack of

diligence. He had every opportunity to expedite Plaintiff’s deposition transcript,

especially when he took Plaintiff’s deposition with the goal, at least in part, of

securing information useful to his response to Plaintiff’s MSJ. Yet, he chose not to.

Additionally, Plaintiff’s expert was disclosed on December 16, 2019, and yet Inch

only requested Plaintiff’s expert’s deposition recently. There is no excuse for Inch’s

lack of diligence.

       Lastly, granting any extension, but especially an indefinite extension until ten

(10) days after Plaintiff’s expert’s deposition, would be prejudicial to Plaintiff as it

makes it that much less likely that this Court will render a ruling on summary

judgment one way or the other prior to mediation, which would be helpful to all

parties at mediation in trying to resolve this matter.



4
  Again, counsel for Inch failed to articulate the majority of reasons for which he needed an
extension, including the true relief he wanted—i.e., an indefinite extension until Plaintiff’s expert’s
deposition, which has not even been scheduled yet. It is also clear from Inch’s Motion that he is
seeking another bite at the apple with regard to his previous motion to extend various deadlines,
including the summary judgment deadline. See ECF No. 80 at 3.

                                                –6–
       Case 4:19-cv-00127-MW-CAS Document 81 Filed 02/21/20 Page 7 of 9




III.   Inch Fails to Meet the Minimum Requirements Under Rule 56(d)

       Lastly, Inch’s Motion is masquerading as a run-of-the-mill request for

extension but, in reality, Inch is really seeking a continuance pursuant to Fed. R. Civ.

P. 56(d). Even if this Court were to consider Inch’s Second Motion as a Rule 56(d)

motion, Inch has failed to satisfy even the minimum requirements under Rule 56(d).

His unsworn and unsupported assertions for why Plaintiff’s deposition transcript and

why deposing Plaintiff’s expert is essential to his response to Plaintiff’s MSJ. See

Fed. R. Civ. P. 56(d) (requiring the submission of an affidavit to support request for

continuance).

       Inch’s Second Motion is not just an attempt to circumvent the necessary

requirements for obtaining relief under Rule 56(d)—it is a backhanded effort to

resurrect a request for relief that was already determined to lack good cause. See

ECF No. 75; cf. ECF No. 80 at 3. Inch’s lack of diligence cannot be rewarded. See

Gulisano v. J.A. Cambece Law Office, PC, No. 15-81378-CIV, 2016 U.S. Dist.

LEXIS 180895, at *4 (S.D. Fla. Aug. 5, 2016) (citation omitted) (“[A] party will not

be entitled to conduct further discovery under Rule 56(d) where the absence of

evidence essential to that party's case is the result of that party's lack of diligence in

pursuing such evidence through permitted methods of discovery.”); see also Barfield

v. Brierton, 883 F.2d 923, 932 (11th Cir. 1995) (finding the district court did not


                                          –7–
      Case 4:19-cv-00127-MW-CAS Document 81 Filed 02/21/20 Page 8 of 9



abuse its discretion in denying continuance when, although the movant complied

with the “technical requirements” of Rule 56(d), the movant had “ample time and

opportunity for discovery” but “failed to diligently pursue his options”). It is time

for this case to be brought in for a landing (i.e., trial), one way or another, and

resolution of Plaintiff’s timely motion for partial summary judgment, one way or the

other, will aid in bringing this case in for a landing.

                                         Respectfully submitted,

                                         ANDREWS LAW FIRM
                                         822 North Monroe Street
                                         Tallahassee, Florida 32303
                                         T: (850) 681-6416 / F: 681-6984

                                         /s/ John M. Vernaglia
                                         JOHN M. VERNAGLIA (FBN: 1010637)
                                         john@andrewslaw.com

                                         /s/ Ryan J. Andrews
                                         RYAN J. ANDREWS (FBN: 0104703)
                                         ryan@andrewslaw.com
                                         service@andrewslaw.com

                                                – And –

                                         JAMES V. COOK, ESQ.
                                         Florida Bar Number 0966843
                                         LAW OFFICE OF JAMES COOK
                                         314 West Jefferson Street
                                         Tallahassee, FL 32301
                                         (850) 222-8080; (850) 561-0836 fax
                                         cookjv@gmail.com

                                         Counsel for Plaintiff



                                          –8–
      Case 4:19-cv-00127-MW-CAS Document 81 Filed 02/21/20 Page 9 of 9



                          CERTIFICATE OF SERVICE

      The undersigned certifies that on this 21st day of February, 2020, a true and

correct copy of the foregoing was electronically filed in the U.S. District Court,
Northern District of Florida, using the CM/ECF system which will send a notice of
electronic filing to all counsel of record.

                                         /s/ John M. Vernaglia
                                         JOHN M. VERNAGLIA




                                         –9–
